Order filed December 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00627-CV
                                   ____________

SALAH ETER, IN HIS CAPACITY AS TRUSTEE OF THE ETER TRUST,
              AND IBRAHIM NAZEEH ETER, Appellants

                                         V.

 FADI N. MOGHNIEH, INDIVIDUALLY, AND IN HIS CAPACITY AS AN
         OFFICER AND SHAREHOLDER OF MULTI-DIMENSIONS
                    INVESTMENTS, LLC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-56430

                                    ORDER

      The notice of appeal in this case was filed October 29, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 27, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.